Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance: none of the cited arts alone or in reasonable combination teaches {the second communication terminal configured to establish a communication session with a gateway configured to perform mutual conversion between a first communication method used by the first communication terminal to transmit and receive the video data and a second communication method used by the second communication terminal to transmit and receive the video data, the first communication method and the second communication method including at least one of a session control protocol or a video coding, and the first communication method and the second communication method being different from each other in the at least one of the session control protocol or the video coding; receive start request information, from the first communication terminal, to start communication between the first communication terminal and the second communication terminal; and extract, based on the received start request information, the second destination information of the second communication terminal, wherein the communication session between the gateway and the second communication terminal is established based on the extracted second destination information so that the second communication terminal is in a state of being able to transmit and receive the video data to and from a destination corresponding to the first destination information of the first communication terminal via the relay device and the gateway}.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA EL-ZOOBI whose telephone number is (571)270-3434. The examiner can normally be reached Monday-Friday 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 5712727488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIA EL-ZOOBI/Primary Examiner, Art Unit 2652